Exhibit 10.5

 

CITIZENS BANK OF MASSACHUSETTS    LOAN AGREEMENT    October 17, 2006

This Loan Agreement (the “Agreement”) is made by and between Cybex
International, Inc., a New York corporation having a principal place of business
at 10 Trotter Drive, Medway, Massachusetts 02053 (the “Borrower”) and Citizens
Bank of Massachusetts, a Massachusetts banking corporation with its principal
place of business at 28 State Street, Boston, Massachusetts 02109 (the “Bank”),
with respect to a loan (the “Loan”) in the original principal amount of Thirteen
Million Dollars ($13,000.000.00) (the “Loan Amount”) to be evidenced by, among
other things, a Commercial Promissory Note to be made by the Borrower payable to
the order of the Bank, as amended, extended, and modified from time to time (the
“Note”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and in consideration of the mutual covenants and agreements
set forth in this Agreement, Borrower and Bank hereby agree as follows:

BACKGROUND

The Borrower has entered into a Lease Agreement dated August 22, 2006 (the
“Lease”) with First Industrial Development Services, Inc. (the “Seller”) with
respect to Borrower’s lease and purchase of the real property currently known as
Lot 1 and Outlot A of Block 1, Ebeling Farm Addition, Owatonna, Minnesota (the
“Land”). The Lease requires Seller to construct on the Land a three hundred
forty thousand (340,000) square foot manufacturing/office facility (the
“Improvements”) for use by Borrower in the manufacture of fitness equipment. The
Lease further provides that upon substantial completion of the Improvements
(expected to be on or before June 30, 2007) the Borrower will pay the purchase
price and complete the acquisition of the Land and Improvements (the
“Acquisition”). The Lease allows the construction of the Improvements and
contemplates the Acquisition upon substantial completion thereof.

In connection with the financing of the Acquisition, the Borrower has requested
and the Bank has agreed (subject to the terms and conditions of this Agreement)
to establish the Loan. The advance of the Loan Amount by the Bank (the
“Funding”) shall occur only upon satisfaction of the Conditions to Loan Funding
set forth in Section 5 below. Notwithstanding the foregoing, the Borrower has
requested and the Bank has agreed (subject to the terms and conditions of this
Agreement) to fix the rate of interest it will pay on the Loan by entering into
a forward rate lock via an interest rate swap agreement (the “Hedging
Agreement”). In order to secure the Borrower’s obligations under the Hedging
Agreement, the Borrower has agreed to provide the Bank with the Negative Pledge
or the Substitute Collateral (each as defined below).

This Agreement is intended to set forth the terms and conditions relating to the
Borrower’s purchase of the Hedging Agreement, the establishment of the Loan, and
the Funding of the Loan Amount.



--------------------------------------------------------------------------------

1. Funding under Note; Term of Note; Interest Rate; Hedging Agreement

(a) Agreement to Advance Funds under Note. Subject to the terms and conditions
of this Agreement and the Note, the Bank hereby agrees to advance the Loan
Amount for the Acquisition. The amounts of all advances under the Loan shall be
evidenced by the Note and shall be secured by the Mortgage and the other Loan
Documents (as defined in Section 2 below).

(b) Term. The term of the Loan shall be seven (7) years from the date of the
Note during which period Borrower shall make monthly payments of interest and
principal as more particularly set forth in the Note.

(c) Interest Rate. The Loan Amount shall bear interest at a rate or rates of
interest as same may be adjusted as provided in the Note. Interest shall be
calculated on the basis of a 360-day year and actual day months.

(d) Hedging Agreement. In connection with the establishment of the Loan, the
Borrower has purchased the Hedging Agreement for a period expiring on July 2,
2014, pursuant to which the Borrower shall make payments of interest and
principal on the Note. The Hedging Agreement creates certain obligations and
liabilities of Borrower to the Bank independent of this Loan Agreement and the
Note. The Borrower shall comply with all terms, conditions and requirements of
the Hedging Agreement as provided therein.

2. Security.

(a) Security. The Note and the other Liabilities (as defined below) shall be
secured by (i) a certain Mortgage, Security Agreement and Assignment from the
Borrower to Bank (the “Mortgage”) encumbering the real property with all
improvements thereon known as Lot 1 and Outlot A of Block 1, Ebeling Farm
Addition, Owatonna, Minnesota, (the collateral described in the Mortgage may be
referred to as the “Mortgaged Property”). In addition, the Borrower’s
Liabilities to the Bank under this Agreement and the Hedging Agreement shall be
secured by a Negative Pledge Agreement (the “Negative Pledge”) from Borrower
relative to the premises located at 10 Trotter Drive, Medway, Massachusetts
02053 (the “Medway Property”). In lieu of the Negative Pledge the Borrower may,
at its option, deliver to the Bank substitute collateral with a valuation of not
less than $325,000.00 (the “Substitute Collateral”), which Substitute Collateral
must be in form and substance (including, without limitation, a perfected
security interest) satisfactory to the Bank in its sole discretion.

(b) Agreement Regarding Negative Pledge/Substitute Collateral. Notwithstanding
anything to the contrary contained herein, the Bank agrees to release the
Negative Pledge/Substitute Collateral upon the advance of the Loan Amount as
contemplated hereunder, acquisition of the Mortgaged Property by Borrower and
the filing of the Mortgage creating in the Bank a first mortgage interest in and
to the Mortgaged Property.

(c) Loan Documents. This Loan Agreement, the Hedging Agreement, the Mortgage,
the Note, the Negative Pledge, any documentation necessary to the assignment and
perfection of the Substitute Collateral and all other agreements, documents and
instruments relating to or securing the Loan are collectively referred to herein
as the “Loan Documents”.

 

-2-



--------------------------------------------------------------------------------

4. Representations and Warranties. The Borrower represents and warrants to the
Bank that:

(a) Organization. The Borrower is a validly existing and properly organized
corporation under the laws of the State of New York, and is in good standing
under the laws of the State of New York and of each other jurisdiction in which
its business is conducted or properties owned requires such qualification,
including, without limitation, the state of Minnesota. The execution and
delivery of this Agreement and the Loan Documents constitutes representations by
the Borrower and the individual(s) signing this Agreement and the Loan Documents
that such execution and delivery has received all such authorization as may be
necessary to permit such execution and delivery, and that it is enforceable
against, and binds the Borrower.

(b) Financial Information. Any financial statements previously delivered to the
Bank in connection with the Loan are true and correct in all material respects,
were prepared in accordance with generally accepted accounting principles
consistently applied and fairly present the respective financial conditions,
results of operations and cash flows of the subjects thereof as of the
respective dates thereof; as of the date hereof, no material adverse change has
occurred in the financial conditions reflected therein since the respective
dates thereof and no additional borrowings have been made by the Borrower since
the date thereof which have not been fully repaid or which would materially
affect the Borrower’s ability to perform its obligations hereunder other than
the borrowing contemplated hereby, or pursuant to the currently outstanding
credit facilities with GMAC Commercial Finance (“GMAC”) or the CIT
Group/Business Credit, Inc. (“CIT”), or any other borrowings approved by the
Bank, and that the Borrower is not in default under any note or any other
agreement.

(c) Litigation. Except as described on Exhibit 4(c) hereto, there are no
actions, suits or proceedings of a material nature pending, or to the knowledge
of the Borrower threatened, against or affecting the Borrower and not covered by
liability insurance, or involving the validity or enforceability of the Mortgage
or the priority of the lien of any of the same, at law or in equity, or before
or by any Governmental Authority, and Borrower is not in default with respect to
any judgment, decision, order, writ, injunction, decree or demand of any court
or any Governmental Authority.

(d) Power and Authority. The consummation of the transactions hereby
contemplated and performance of this Agreement, the Note, the Mortgage, the
Negative Pledge, and other Loan Documents are within the powers of the Borrower
and have been duly authorized by all necessary action and do not and will not
result in any breach of, or constitute a default under, or conflict with any
statute or other law, or any order, regulation or ruling of any court or other
tribunal or of any governmental or administrative authority or agency, or any
mortgage, deed of trust, lease, loan or credit agreement, corporate charter or
by-law, partnership agreement, trust agreement or other instrument or as to
which the Borrower is a party or by which it may be bound or affected.

 

-3-



--------------------------------------------------------------------------------

(e) Access to Utilities. All public utility services necessary for the operation
of the Mortgaged Property for its intended purpose are or at the time of
Acquisition will be available at the boundaries of the Mortgaged Property
including water supply, gas, electric and telephone facilities, and there is no
impediment or restriction to connecting any of such facilities to the
improvements and no charge required therefor, except as specifically noted in
the written materials previously delivered by the Borrower to the Bank.

(f) Absence of Liens. Borrower has not made or entered into any contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to a prior lien on the Mortgaged Property, in favor of any party
other than the Bank, except for Permitted Encumbrances (as defined in the
Mortgage).

(g) No Default. There is no default on the part of the Borrower under this
Agreement or the other Loan Documents and, to the Borrower’s knowledge, no event
has occurred and is continuing which with notice or the passage of time or both
would constitute a default thereunder.

(h) Compliance. The Mortgaged Property contains no structural defects in the
improvements thereto and upon completion, will comply with all applicable laws,
ordinances, permits, licenses, approvals, regulations, restrictive covenants,
environmental laws and zoning laws, and requirements of any governmental
authorities.

(i) ERISA. The Borrower does not have a defined benefit pension plan under the
Employee Retirement Income Security Act of 1974, as amended from time to time,
the unfunded liabilities of which could be held to be a liability of the
Borrower by the Pension Benefit Guaranty Corporation.

(j) Taxes. The Borrower has filed all federal, state and other tax and similar
returns required to be filed and has, in all material respects, paid or provided
for the payment of all taxes and assessments due thereunder, including all
withholding, FICA and franchise taxes.

(k) Solvency. The Borrower is solvent and able to pay its debts as they become
due.

(l) Loan Proceeds. The proceeds of the Loan made by the Bank to the Borrower are
and shall be used for commercial purposes to acquire the Mortgaged Property.

5. Conditions to Loan Funding. The Bank shall not be obligated to advance the
Loan Amount unless the Borrower is in compliance with the provisions hereof and
each of the following additional conditions has been met:

(a) Loan Documents. The Borrower shall have executed, or cause to have been
executed, and in each case delivered to the Bank, the Loan Documents and all
items set forth on the Closing Agenda attached hereto as Exhibit A except as
waived by Bank or Bank’s counsel.

 

-4-



--------------------------------------------------------------------------------

(b) Title Insurance. The Borrower shall have delivered to the Bank a full
coverage ALTA form of title insurance policy in an amount not less than the full
amount of the Loan (or, in lieu of a policy, a title commitment containing the
title company’s unconditional agreement to issue such a policy) insuring that
the Mortgage is a valid first lien on Borrower’s unencumbered estate of good and
marketable title in the Mortgaged Property, subject only to the Permitted
Encumbrances (as defined in the Mortgage) and such other exceptions as shall be
approved by the Bank’s counsel. The title insurance policy and issuer shall be
subject to the approval of the Bank and shall contain only such title exceptions
as shall be approved by the Bank’s counsel and the Bank shall be provided with
such endorsements (including, without limitation, an ALTA 3.1 zoning
endorsement) or other agreements of supplemental insurance (available in the
State of Minnesota) as Bank shall require at the time of closing the Loan.

(c) Survey. The Borrower shall provide to the Bank an ALTA as built survey, with
related surveyor certifications, in such detail as the Bank may require, in form
and substance satisfactory to the Bank, including without limitation, a
certification as to whether the Mortgaged Property is within a flood hazard
area.

(d) Insurance. The Borrower shall furnish to the Bank (with evidence of payment
of the premiums therefor annually in advance) relative to the Mortgaged
Property, or the Bank may obtain at the Borrower’s expense (but the Bank shall
have no obligation to do so) such insurance as required by the Mortgage.

(e) Opinions/Certifications. The Bank shall be in receipt of such opinions of
counsel as the Bank shall reasonably request, which shall be in form and content
satisfactory to the Bank and its counsel, dated as of the date hereof,
including, without limitation, opinions regarding the legal existence of the
Borrower, the authority of the Borrower to execute all documents as to which it
is a party, the enforceability of all documents and the existence of any pending
or threatened litigation against the Borrower. The Borrower shall also deliver
to the Bank a certification from the appropriate municipal body/board as to
compliance of the Mortgaged Property with applicable zoning requirements.

(f) Organizational Documents. The Bank shall be in receipt of certified copies
of all organizational documents of the Borrower and all amendments thereto as
well as certified copies of appropriate authorizations for each party.

(g) Miscellaneous Documents. Unless waived by the Bank, the Bank shall be in
receipt of: (i) copies of all documentation relative to the Acquisition, (ii) a
copy of all agreements which affect the Mortgaged Property, (iii) certification
from the Borrower that all financial statements previously delivered to the Bank
fairly present the financial condition of the party described therein as of the
date thereof, and (iv) an independent appraisal of the Mortgaged Property, by an
appraiser satisfactory to the Bank showing an appraised value in amount which
justifies a loan to value ratio of not more than eighty five percent (85%).

 

-5-



--------------------------------------------------------------------------------

(h) Representations and Warranties. The representations and warranties of the
Borrower set forth in Section 4 above, all remain true and correct in all
respects.

(i) Completion of Improvements; Permits and Approvals. The Improvements shall
have been completed in all respects in a manner satisfactory to the Bank. The
Bank shall (i) have received a copy of all variances, licenses and special
permits, if any required for the use and operation of the Mortgaged Property
(collectively, the “Approvals”) including, without limitation, occupancy
permits, and (ii) the Borrower shall have satisfied all of the terms and
conditions of the Approvals. Further, the Borrower shall have provided the Bank
with evidence that all gas, sewer, water, electrical, telephone and any other
utility services are available at the Mortgaged Property in adequate supply.

(j) Lease; Lease Restrictions; Borrower’s Estoppel. There shall have been no
assignment (except pursuant to the express provision thereof), material
amendment, material modification or termination of any existing lease, nor shall
the Borrower have entered into any new lease affecting the Mortgaged Property,
without the prior written consent of the Bank. In addition, the Bank shall have
received copies of all leases for all or any portion of the Mortgaged Property
and a certificate from the Borrower setting forth the commencement date of the
term of each lease affecting the Mortgaged Property. The Borrower shall confirm
that (i) each such lease is in full force and effect, and free from any default
by either party thereto and has not been changed, modified, extended or amended,
and (ii) no rent concessions have been made by the Borrower with respect to any
such lease or tenant.

(k) Environmental Reports. The Bank shall have received a Phase I Environmental
Site Assessment satisfactory to the Bank, certifying to the absence of oil,
underground storage tanks and hazardous materials on or affecting the Mortgaged
Property.

(l) Fees. The Bank shall have received from the Borrower any fees, costs and
expenses as may be required by the Loan Documents.

(m) Agreements. The Bank shall have received and approved copies of all material
agreements with respect to the Mortgaged Property, including, but not limited
to, agreements for the development, management, service, supply or operation of
the Mortgaged Property and the Borrower shall, prior to their execution, deliver
to the Bank for its prior review and approval, all such contracts that the
Borrower proposes to enter into subsequent to the date hereof.

(n) UCC Search. The Bank shall have received and approved searches of the
appropriate UCC filing offices and registry of deeds showing no security
interests affecting the Mortgaged Property or the Borrower other than those in
favor of the Bank or approved by the Bank in writing.

(o) Additional Documents. The Borrower shall provide the Bank with such
additional documents as the Bank may reasonably request.

 

-6-



--------------------------------------------------------------------------------

Upon satisfaction of the Conditions to Loan Funding set forth in 5(a)-(o) above,
so long as there has then occurred no Event of Default (or event which solely
with the passage of time or giving of notice, or both, would be an Event of
Default) which is then continuing, upon written request of the Borrower, the
Bank will advance the Loan Amount for the purpose of financing the Acquisition.

6. Affirmative Covenants. So long as this Agreement is in effect or any amount
is unpaid hereunder or under the Note, the Borrower shall:

(a) keep proper books of account in manner satisfactory to Bank;

(b) furnish the Bank with such financial information or other information
pertaining to the operation of the Borrower and the Mortgaged Property as the
Bank may from time to time reasonably request to demonstrate the continued
compliance with any financial covenant in Section 8 of this Agreement;

(c) promptly pay all taxes, assessments and other governmental charges due from
the Borrower as provided in the Mortgage;

(d) keep all of the Borrower’s property insured at all times with responsible
insurance carriers;

(e) promptly inform the Bank of the commencement of any material action, suit,
proceeding or investigation against the Borrower or the making of any
counterclaim against the Borrower or any action, suit or proceeding and of all
liens against any of the Borrower’s property, and of the occurrence of any
default hereunder;

(f) pay all indebtedness to the Bank when due;

(g) fully and punctually perform all of the terms and conditions of the
Mortgage, Negative Pledge Agreement, Note, and other Loan Documents;

(h) maintain all licenses and permits necessary for the operation of the
Borrower’s property and business, in good standing at all times;

(i) after Acquisition, maintain and repair or cause to be maintained or repaired
the Mortgaged Property in good condition and repair, ordinary wear and tear
excepted, consistent with other comparable well maintained buildings and
improvements and promptly make or cause to be made any repairs and replacements
necessary to comply with this Agreement, whether interior or exterior,
structural or non-structural, ordinary or extraordinary, and foreseen or
unforeseen, damage from fire or other casualty excepted only to the extent
provided in the Mortgage; and

(j) after Acquisition, if the building located on the Mortgaged Property is
partially or totally damaged or destroyed by fire or other casualty or
condemnation, proceed with the restoration thereof and diligently prosecute the
work of restoration to completion as soon as is practicable, to the extent of
insurance proceeds or condemnation awards therefor made available by the Bank
pursuant to the terms of the Mortgage.

 

-7-



--------------------------------------------------------------------------------

7. Negative Covenants. So long as this Agreement is in effect or any amount is
unpaid hereunder or under the Note, the Borrower shall not, without the Bank’s
prior written consent:

(a) create any voluntary encumbrance (other than the Mortgage, the Negative
Pledge, the Loan Documents and leases, if any, approved by Bank in accordance
with the terms hereof) on the Mortgaged Property; grant a security interest to
anyone (other than the Bank) in any materials, fixtures or other items to be
incorporated or installed in the improvements;

(b) except for the Lease, enter into or permit the Mortgaged Property to be
affected by any leases or other agreements affecting ownership, use or occupancy
of the Mortgaged Property outside of the normal course of business without the
Bank’s prior written approval, nor shall the Borrower enter into or permit any
material change, amendment, substitution, modification or voluntary termination
of such agreement, existing or future, without the prior written consent of the
Bank; and

(c) except for the Improvements, construct, or permit to be constructed any
improvement on the Mortgaged Property without, in each instance, the prior
written approval of the Bank, which approval shall not be unreasonably withheld
or delayed so long as, in the Bank’s reasonable judgment, the Bank’s security or
the ability of the Borrower to repay the Loan is not materially adversely
affected.

8. Financial Reporting by Borrower. The Borrower agrees that the Bank may
contact any third party, including, without limitation, any lienholders of the
Mortgaged Property, any insurance company insuring the Mortgaged Property, and
any financial institution with which the Borrower maintains a loan or depository
relationship, to obtain information relating to the ownership, use, operation,
maintenance or construction of the Mortgaged Property. The Borrower hereby
authorizes each such third party to release such information to the Bank and
agrees to execute any documents requested by the Bank to enable the Bank to
obtain such information. The Borrower shall furnish the Bank, from time to time,
such information as to the financial condition of the Borrower and the Mortgaged
Property as the Bank may request, including, without limitation, the following:

(a) within forty five (45) days after the close of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower, the Borrower shall
furnish the Bank with financial statements, including a balance sheet as of the
close of such quarter, and statements of income and retained earnings prepared
by the Borrower and certified by an officer of the Borrower as accurate, true
and complete.

(b) within one hundred twenty (120) days after the close of each fiscal year of
the Borrower, the Borrower shall furnish the Bank with original, signed
financial statements, including a balance sheet as of the close of such year and
statements of income and retained earnings and cash flows for the year then
ended, accompanied by a report thereon, prepared and audited in conformity with
GAAP by a firm of independent certified public accountants acceptable to the
Bank (KPMG being deemed acceptable to the Bank).

 

-8-



--------------------------------------------------------------------------------

(c) such additional financial information and documentation as the Bank may from
time to time reasonably request.

Failure to submit any financial information required herein on a timely basis
shall constitute an Event of Default hereunder.

9. Financial Covenants by Borrower. The Borrower shall maintain the following
financial covenants to be tested annually as set forth herein throughout the
term of the Loan.

(a) [Intentionally Omitted.]

(b) Minimum Debt Service Coverage. At all times the Borrower shall generate a
minimum Debt Service Coverage Ratio of 1.20X. The Debt Service Coverage Ratio
shall be established by taking the Borrower’s EBITDA, less unfinanced capital
expenditures, less dividends paid, divided by interest expense, plus regularly
scheduled payments of principal paid on Indebtedness (exclusive of the CIT
working capital revolving facility), plus cash taxes for the period in question.
This covenant is to be tested quarterly, with the first test as of December 30,
2006, on a trailing twelve (12) month basis.

(c) Leverage Ratio. At all times, the Borrower’s Leverage Ratio shall not exceed
3.0X EBITDA. This covenant is to be tested quarterly, with the first test as of
December 30, 2006, on a trailing twelve (12) month basis.

(d) Definitions; Assumptions.

Leverage Ratio shall mean, for any applicable period of computation, the ratio
of the following for the Borrower and its subsidiaries on a consolidated basis
determined in accordance with GAAP: (a) Funded Debt of the Borrower and its
subsidiaries as of the end of such period to (b) EBITDA for such period.

EBITDA. In any period, all earnings of the Borrower for said period before all
interest and tax obligations of the Borrower for said period and all
depreciation and amortization expense for said period, determined in accordance
with GAAP on a consistent basis with the latest audited financial statements of
the Borrower, but excluding the effect of extraordinary or non-reoccurring gains
or loses for such period.

Funded Debt. As of any date, the Indebtedness of the Borrower and its
Subsidiaries for money borrowed from financial institutions.

GAAP. Those generally accepted accounting principles and practices which are
recognized as such by the American Institute of Certified Public Accounts acting
through its Accounting Principles Board or by the Financial Accounting Standards
Board or through other appropriate boards or committees thereof, as in effect on
the date hereof.

 

-9-



--------------------------------------------------------------------------------

10. Fees, Charges. The Borrower shall pay, upon demand, all costs, damages,
charges and expenses incurred in the procuring, making, implementation,
administration and enforcement of this Agreement and the Loan, including without
limitation the reasonable fees and disbursements of the Bank’s attorneys,
charges for appraisals, charges for environmental assessments, the fees of any
inspector retained by the Bank, fees and expenses relating to examination of
title, title insurance premiums, surveys, and recording, documentary, transfer
or other similar taxes and revenue stamps.

11. Permitted Assignment by the Bank. The Bank may assign this Agreement, the
Note, the Mortgage, the Loan Documents and any Assignment and any other
documents and instruments executed and/or delivered in connection herewith to
any other person, firm or corporation provided that all of the provisions hereof
shall continue in full force and effect.

12. No Assignment by the Borrower. The Borrower shall not assign this Agreement
or convey, assign, pledge, encumber or mortgage (except for the Mortgage) any
part of the Mortgaged Property without the prior written consent of the Bank.

13. Events of Default. Each of the following events shall constitute an “Event
of Default” hereunder and under the Note, the Mortgage and the Loan Documents:

(a) The failure by the Borrower to pay any amount due under the Note or Hedging
Agreement when due;

(b) The failure by the Borrower to pay within the five (5) business days of when
due, any of the Borrower’s other liabilities, obligations, and indebtedness to
the Bank under this Agreement, the Note, the Hedging Agreement or any of the
Loan Documents;

(c) The failure by the Borrower to comply with the provisions of Sections 7 or 8
hereof;

(d) Except as set forth in (c) above, the failure by the Borrower to promptly,
punctually, and faithfully perform, discharge, or comply with any of the
Borrower’s non-monetary liabilities, obligations, or covenants to the Bank under
any of the Loan Documents, including, but not limited to this Agreement, the
Note, the Hedging Agreement, the Negative Pledge and Mortgage, within twenty
(20) days of notice thereof (unless a shorter period of time is provided in such
Loan Document, in which event, such shorter time period shall apply) (the
liabilities, obligations, indebtedness, and covenants described in (a), (b),
(c) and (d) are referred to herein as the “Liabilities”);

(e) The determination by the Bank that any representation or warranty
heretofore, now, or hereafter made by the Borrower to the Bank, in any document,
instrument, agreement, or paper was not true or accurate in any material respect
when given;

(f) The occurrence of any event (continuing beyond the expiration of applicable
grace and/or cure period, if any) such that the indebtedness of the Borrower
equal to or greater than $250,000.00 to any lender other than the Bank could be
accelerated, notwithstanding that such acceleration has not taken place;

 

-10-



--------------------------------------------------------------------------------

(g) The occurrence of any event of default (continuing beyond the expiration of
applicable grace and/or cure period, if any) under any other documents or
agreements by and among the Bank and the Borrower, notwithstanding that the Bank
may not have exercised its rights upon default under any such document or
agreement;

(h) Any act by, against, or relating to the Borrower, or its property or assets,
which act constitutes the application for, consent to, or sufferance of the
appointment of a receiver, trustee, or other person, pursuant to court action or
otherwise over all, or any part of the Borrower’s property, provided that any
such third party action is not stayed or dismissed within sixty (60) days; the
granting of any trust mortgage or execution of an assignment for the benefit of
the creditors of the Borrower, or the occurrence of any other voluntary or
involuntary liquidation or extension of debt agreement for the Borrower; the
failure by the Borrower to generally pay the debts of the Borrower as they
mature; adjudication of bankruptcy or insolvency relative to the Borrower; the
entry of an order for relief or similar order with respect to the Borrower in
any proceeding pursuant to Title 11, United States Code as amended (commonly
referred to as the Bankruptcy Code) or any other federal bankruptcy law; the
filing of any complaint, application, or petition by or against the Borrower
initiating any matter in which the Borrower is or may be granted any relief from
the debts of the Borrower pursuant to the Bankruptcy Code or to any other
insolvency statute or procedure provided, however, if any such complaint,
application, or petition is filed against the Borrower, such event shall not be
a default hereunder until the earlier of (x) the entry of an Order for Relief
against the Borrower, or (y) sixty (60) days after the filing thereof without
the dismissal of such complaint, application, or petition; the calling or
sufferance of a meeting of creditors of the Borrower; the meeting by the
Borrower with a formal or informal creditors’ committee; the offering by, or
entering into by, the Borrower of any composition, extension or any other
arrangement seeking relief or extension for the debts of the Borrower, or the
initiation of any other judicial or nonjudicial proceeding or agreement, against
or including the Borrower which seeks or intends to accomplish a reorganization
or arrangement with creditors which is not stayed or dismissed within sixty
(60) days of commencement;

(i) The entry of any judgment against the Borrower in amount equal to or greater
than $250,000.00, which judgment is not insured over, satisfied, or appealed
from (with execution or similar process stayed) within thirty (30) days of its
entry;

(j) The service of any process upon the Bank seeking to (i) enforce this
Agreement for the benefit of any party other then the Borrower, or (ii) attach
by mesne or trustee process any funds of the Borrower on deposit with the Bank
which in either case is not stayed (and/or released) within sixty (60) days of
service;

(k) The termination of existence, dissolution, winding up, or liquidation of the
Borrower;

 

-11-



--------------------------------------------------------------------------------

(l) The sale, transfer, assignment, pledge, mortgage or other disposition or
grant of any interest in all or any portion of the Mortgaged Property, without
the prior written consent of the Bank, which consent may be granted or withheld
by the Bank in its sole discretion;

(m) The failure of the Borrower to satisfy all of the Conditions to Loan Funding
set forth in Section 5 above on or before September 30, 2007.

(n) [Intentionally Omitted]

If an Event of Default shall occur and be continuing, the Bank:

 

  (A) prior to Funding, may declare all obligations of the Bank to fund the Loan
immediately and irrevocably terminated, may declare the indebtedness evidenced
by the Hedging Agreement to be immediately due and payable, and may seek such
other remedies as the Bank may deem appropriate; and

 

  (B) subsequent to Funding, may declare the indebtedness evidenced by the Note
and the Hedging Agreement, and secured by the Mortgage and other Loan Documents
to be immediately due and payable; and

 

  (C) and in either event, may pursue any and all remedies provided for
hereunder and in the Note, the Hedging Agreement, the Mortgage, the Negative
Pledge, the Loan Documents and any Assignment.

14. Provisions of the Note and the Mortgage. The Note, the Mortgage and the Loan
Documents are subject to the conditions, stipulations, agreements and covenants
contained herein to the same extent and effect as if fully set forth herein
until this Agreement is terminated and all principal, interest and other sums
due and owing to the Bank under this Agreement and on the Note, the Hedging
Agreement, the Mortgage and the other Loan Documents have been paid in full.

15. Further Assurances. The Borrower shall, on demand of the Bank from time to
time, do any act or execute any additional documents at its expense as the Bank
shall reasonably request in order to effect and confirm or vest more securely
all rights contemplated by this Agreement or the Loan Documents.

16. Parties Bound, etc. The provisions of this Agreement shall be binding upon
and inure to the benefit of the Borrower and Bank and their respective
successors and assigns (except as otherwise prohibited by this Agreement). This
Agreement is a contract between the Bank and the Borrower for their mutual
benefit and no third person shall have any right, claim or interest against
either the Bank or the Borrower by virtue of any provision hereof or as a result
of any action or inaction of the Bank in connection therewith. Each reference
herein to the Bank shall be deemed to include its successors and assigns, and
each reference to the Borrower and any pronouns referring thereto as used herein
shall be construed in the masculine, feminine, neuter, singular or plural as the
context may require, and shall be deemed to include successors and assigns of
the Borrower, all of whom shall be bound by the provisions hereof.

 

-12-



--------------------------------------------------------------------------------

17. Notice. All notices, demands and other communications made in respect to
this Agreement shall be made to the following addresses (each of which may be
changed upon seven (7) days written notice to all others) given by hand, by
nationally recognized overnight mail delivery, or by certified or registered
mail, return receipt requested, as follows:

 

If to the Bank:   

Citizens Bank of Massachusetts

28 State Street

Boston, Massachusetts 02109

Attention: Gregory P. Buscone, Senior Vice President

         David J. Bugbee, Vice President

With a copy to:   

Seyfarth Shaw LLP

World Trade Center East

Two Seaport Lane, Suite 300

Boston, MA 02210

Attention: Christopher P. Chappell, Esquire

If to the Borrower:   

Cybex International, Inc.

10 Trotter Drive

Medway, Massachusetts 02053

Attention: Mr. Arthur W. Hicks, Jr.

With a copy to:   

Archer & Greiner, P.C.

One Centennial Square

Haddonfield, New Jersey 08033

Attention: James Carll, Esquire

Any such notice shall be deemed received the earlier of (i) two (2) business
days after the mailing of such notice in accordance with the terms and
conditions and to the addresses provided above, or (ii) the date of which the
notice is delivered by hand or by nationally recognized overnight mail delivery
to the address and to the individual provided above.

18. Survival of Representations and Warranties. All of the covenants,
representations (as of the date when made or deemed to be made) and warranties
made in this Agreement shall survive the execution and delivery hereof and the
Funding of the Loan, and may be relied upon by the Bank, regardless of any
inspection or investigation or lack thereof by the Bank. All covenants,
representations and warranties contained in the Note and the Mortgage and in any
agreement, certificate, statement, report or other document delivered by or on
behalf of the Borrower as provided herein, or otherwise in connection with the
transactions contemplated hereby, shall be deemed to have been made in this
Agreement.

 

-13-



--------------------------------------------------------------------------------

19. Remedies Cumulative. The rights and remedies of the Bank hereunder, and
under the Note and Mortgage, all other agreements, documents and instruments
referred to herein and under applicable law are cumulative and not alternative,
and such rights and remedies may be exercised singly and concurrently.

20. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is held invalid, such invalidity shall not affect
other provisions which can be given effect without the invalid provision or
application, and to this end, the provisions of this Agreement shall be
severable.

21. Waivers, Extensions and Releases. The Bank may at any time and from time to
time waive any one or more of the conditions contained herein or extend the time
of payment of the Loan or release portions of the Mortgaged Property from the
provisions of this Agreement and from the Mortgage, but any such waiver,
extension or release shall be deemed to be made in pursuance and not in
modification hereof, and any such waiver in any instance or under any particular
circumstance shall not be considered a waiver of such condition in any other
instance or any other circumstance.

22. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement is and
shall be deemed to be a contract entered into pursuant to the laws of The
Commonwealth of Massachusetts and shall in all respects be governed, construed,
applied and enforced in accordance with the laws of such jurisdiction. The
Borrower hereby submits to the jurisdiction of the courts of The Commonwealth of
Massachusetts for all purposes with respect to this Agreement and expressly
waives any and all objections it may have as to venue in such courts. THE
BORROWER, TO THE EXTENT ENTITLED THERETO, WAIVES ANY PRESENT OR FUTURE RIGHT OF
THE BORROWER OR ANY ENDORSER OF THE BORROWER OR OF ANY OTHER PERSON LIABLE TO
THE BANK ON ACCOUNT OF OR IN RESPECT TO THE LIABILITIES, TO A TRIAL BY JURY IN
ANY CASE OR CONTROVERSY IN WHICH THE BANK IS OR BECOMES A PARTY (WHETHER SUCH
CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE BANK OR IN WHICH THE BANK IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN
RESPECT TO, ANY RELATIONSHIP AMONGST OR BETWEEN THE BORROWER, ANY SUCH PERSON,
AND THE BANK.

23. Termination. This Agreement shall terminate and be of no further force and
effect when the Borrower has repaid the indebtedness evidenced by the Note in
full and the Borrower has otherwise satisfied all of its obligations to Bank
hereunder and under the other Loan Documents.

24. Borrower/Bank Relationship. Nothing contained in this Agreement shall be
construed as creating a joint venture or partnership of or between the Bank and
the Borrower or to create any other relationship between the parties hereto
other than as the Borrower and the Bank, and the Borrower hereby indemnifies and
agrees to hold harmless the Bank from any and all damages resulting from such a
construction of the relationship of the parties hereto.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WITNESS     BORROWER (“the undersigned”)     Cybex International, Inc.

/s/ Patty Waisner

    By:  

/s/ Arthur W. Hicks, Jr.

    Name:   Arthur W. Hicks, Jr.     Title:   Executive Vice President     By:  

/s/ John Aglialoro

    Name:   John Aglialoro     Title:   Chairman and CEO WITNESS     Bank:    
Citizens Bank of Massachusetts

 

    By:  

/s/ Gregory P. Buscone

    Name:   Gregory P. Buscone     Title:   Senior Vice President

 

-15-